Citation Nr: 0218474	
Decision Date: 12/19/02    Archive Date: 12/24/02

DOCKET NO.  02-00 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to waiver of recovery of overpayment of 
Chapter 35 educational benefits in the amount of $505.00 
plus interest.


REPRESENTATION

Appellant represented by:	Alabama Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The appellant's deceased spouse served on active duty from 
November 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 decision by the 
Committee on Waivers and Compromises of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Atlanta, 
Georgia.


REMAND

A preliminary review of the record discloses that the case 
must be returned to the
RO in order to ensure due process.  Under the provisions 
of 38 C.F.R. § 19.76 (2002), "[t]he agency of original 
jurisdiction will notify the appellant and his or her 
representative of the place and time of a hearing before 
the Board of Veterans' Appeals at a Department of Veterans 
Affairs field facility not less than 30 days prior to the 
hearing date."  In the instant appeal, the notice of 
scheduled hearing is dated August 29, 2002, less than 30 
days prior to the hearing date, September 25, 2002.    

Accordingly, the case is REMANDED to the RO for the 
following action:

The appellant should be scheduled for a 
travel board hearing before a Member of 
the Board at the next available 
opportunity.  A copy of the notice to 
the appellant of the scheduling of such 
hearing should be placed in the record.  
Such notice should be furnished to the 
appellant not less than 30 days prior 
to the date of the scheduled hearing.  
38 C.F.R. § 19.76 (2002).

The purpose of this REMAND is to satisfy a hearing 
request, and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter the Board 
has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).



